06/28/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                             Nos. DA 21-0170

IN THE MATTER OF

R.J.H. and K.H.,

      Youths in Need of Care


                                 ORDER


      Upon consideration of Appellant Father, L.H.’s, motion to

consolidate, and good cause appearing therefore, Appellant’s motion is

GRANTED and Cause Nos. 21-0170 and 21-0171 are hereby consolidated

under Cause No. DA 21-0170 and henceforth captioned In the Matter of

R.J.H. and K.H, Youths in Need of Care.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                                      ORDER
                                                            Chief Justice, Montana Supreme Court
                                                                         June 28 2021